Case: 22-50248   Document: 00516499944   Page: 1   Date Filed: 10/06/2022




          United States Court of Appeals
               for the Fifth Circuit                        United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                             October 6, 2022
                            No. 22-50248                      Lyle W. Cayce
                          Summary Calendar                         Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Cruz Aguirre Cruz,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 22-50264
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Cruz Aguirre-Cruz,

                                               Defendant—Appellant.
Case: 22-50248     Document: 00516499944         Page: 2     Date Filed: 10/06/2022

                                    No. 22-50248
                                  c/w No. 22-50264


                  Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-1001-1
                            USDC No. 4:18-CR-596-2


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Cruz Aguirre Cruz appeals his guilty plea conviction and sentence for
   illegal reentry after deportation under 8 U.S.C. § 1326(a) and (b)(2). He also
   appeals the district court’s order revoking the term of supervised release he
   was serving at the time of the offense. Because his appellate brief does not
   address the revocation or the revocation sentence, he abandons any challenge
   to that order. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          On appeal, Aguirre Cruz argues that the recidivism enhancement in
   § 1326(b) is unconstitutional because it permits a sentence above the
   otherwise-applicable statutory maximum established by § 1326(a), based on
   facts that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt.    While Aguirre Cruz acknowledges this argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), he
   nevertheless seeks to preserve it for possible Supreme Court review.
   Accordingly, he has filed an unopposed motion for summary disposition.
          We have held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Thus, Aguirre Cruz is correct
   that his argument is foreclosed. Because his position “is clearly right as a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 22-50248     Document: 00516499944         Page: 3    Date Filed: 10/06/2022




                                   No. 22-50248
                                 c/w No. 22-50264

   matter of law so that there can be no substantial question as to the outcome
   of the case,” summary affirmance is proper. Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, Aguirre Cruz’s motion for summary disposition is
   GRANTED, and the judgments of the district court are AFFIRMED.




                                          3